          Case 1:19-cr-00738-PGG Document 48 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

               -against-                                               ORDER

 JOSHUA OLIVO and PIERRE GREENE,                                   19 Cr. 738 (PGG)

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                It is hereby ORDERED that the conference in this matter currently scheduled for

August 21, 2020 at 11:00 a.m. will now take place at 10:30 a.m. by telephone.

                The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. No

later than August 18, 2020, the parties must email GardepheNYSDchambers@nysd.uscourts.gov

with the phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       August 12, 2020




                                                  1
